Exhibit 32 SECTION 1350 CERTIFICATION Each of the undersigned hereby certifies in his capacity as an officer of HomeTrust Bancshares, Inc (the “Company”) that the Quarterly Report of the Company on Form 10-Q for the period ended September 30, 2013, fully complies with the requirements of Section 13(a) of the Securities and Exchange Act of 1934, as amended, and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and periods presented in the financial statements included in such report. November 12, 2013 By: /s/ F. Edward Broadwell, Jr. F. Edward Broadwell, Jr. Chairman of the Board and Co-Chief Executive Officer November 12, 2013 By: /s/ Dana L. Stonestreet Dana L. Stonestreet President and Co-Chief Executive Officer November 12, 2013 By: /s/ Tony J. VunCannon Tony J. VunCannon Senior Vice President, Chief Financial Officer and Treasurer
